 

Exhibit 10.1

 



SUBSCRIPTION AGREEMENT

 

SUBSCRIPTION AGREEMENT (this “Agreement” or “Subscription Agreement”) dated as
of November ___, 2013 between CHANTICLEER HOLDINGS, INC., a Delaware corporation
having its principal offices at 11220 Elm Lane, Suite 203, Charlotte, NC 28277
(the “Company”) and _________________________ (“Subscriber”), whose names and
addresses are set forth on the Signature Page to this Agreement.

 

WHEREAS, on the terms and subject to the conditions hereinafter set forth, the
Company is offering (the “Offering”) with respect to an investment of seven
hundred and fifty thousand dollars (USD$800,000), the sale of one hundred and
sixty thousand (160,000) HOTR Units, with each Unit consisting of one (1) common
stock and one (1) warrant to purchase common stock (the “Units”). The Units will
be offered to a limited number of individuals or entities who qualify as
“accredited investors” as defined in Rule 501 of Regulation D (“Regulation D”)
promulgated under the Securities Act of 1933, as amended (the “Securities Act”)
(collectively, the “Investors”). Each Unit will include a Common share, priced
at five dollars (USD$5.00) per share. Holders shall receive eighty thousand
(80,000) five (5) year warrants with a strike price of five dollars and fifty
cents (USD$5.50) per share and eighty thousand (80,000) five (5) year warrants
with a strike price of seven dollars (USD$7.00) per share. The Units are
sometimes hereinafter referred to as the “Securities.”

 

This Offering shall close on or before November 30, 2013. The Company may extend
the Offering upon approval of its Board of Directors.

 

WHEREAS, Subscriber (who, together with all other subscribers to Units in the
Offering, are collectively referred to as “Subscribers”) desires to acquire the
aggregate number of Units set forth on the signature page hereof.

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants hereinafter set forth, the parties hereto do hereby agree as follows:

 

Section 1.                Subscription for Units. On the terms and subject to
the conditions hereinafter set forth, Subscriber hereby subscribes for and
agrees to purchase from the Company, that number of Units as is set forth on the
signature page hereof, for the purchase price indicated (the “Purchase Price”).
The Purchase Price is payable by check made payable to “Chanticleer Holdings,
Inc.” contemporaneously with the execution and delivery of this Subscription
Agreement to the Company or by wire transfer to the following coordinates:

 

RBK: **********

ABA:**********

BNF: **********

A/C: **********

Attn: **********

Ref: ____________________

 

Promptly following a closing at which all or part of Subscriber’s subscription
is accepted, Units will be delivered by the Company to Subscriber.

 



 

 

 

Section 2.                Representations, Warranties and Covenants of
Subscriber. Subscriber hereby represents, warrants and covenants to the Company
that:

 

2.1              Subscriber recognizes that the purchase of the Securities
involves a high degree of risk in that (i) an investment in the Company is
highly speculative and only investors who can afford the loss of their entire
investment should consider investing in the Securities; (iii) an investor may
not be able to readily liquidate its investment; (iv) transferability of the
Securities is limited; and (v) Subscriber could sustain the loss of its entire
investment.

 

2.2              Subscriber is an “accredited investor” as such term is defined
in Rule 501(a) of Regulation D promulgated under the Securities Act of 1933, as
amended (the “Securities Act”) or a non US-Person as such term is defined in
Rule 902 of Regulation S promulgated under the Securities Act, and Subscriber is
able to bear the economic risk of an investment in the Securities. In addition,
Subscriber has such knowledge and experience in business and financial matters,
including prior investments in non-listed and non-registered securities, as is
necessary in order to evaluate the merits and risks of its investment in the
Units.

 

2.3              Subscriber has received and has carefully read and considered
the Term Sheet dated October 30, 2013 and the Company’s filings with the
Securities and Exchange Commission (“SEC”). In evaluating the suitability of an
investment in the Company, Subscriber has not relied upon any representations or
other information (whether oral or written) received from the Company, its
officers, directors, agents, employees or representatives, except information
set forth in this Agreement, the Term Sheet or information that is obtained from
the Company in order to verify such information. Subscriber has been afforded
the opportunity to ask questions of and receive answers from management of the
Company concerning the terms and conditions of the Offering and to obtain such
additional information as Subscriber deemed necessary in order to evaluate its
investment in the Units.

 

2.4              Subscriber understands that its purchase of the Securities may
have tax consequences and that Subscriber must retain its own professional
advisors to evaluate the tax and other consequences of an investment in the
Securities. Subscriber has independently evaluated the merits of its decision to
purchase Units pursuant to the transaction documents, and Subscriber confirms
that it has been afforded the opportunity to consult with its business, tax
and/or legal counsel in making such decision and has availed itself of that
opportunity to the extent deemed advisable by Subscriber.

 

2.5              Subscriber acknowledges that the Offering has not been
reviewed, endorsed or approved by the United States SEC and that the Units are
being offered without registration under the Securities Act in reliance upon the
exemption from registration afforded by Section 4(2) of the Securities Act and
Rule 506 of Regulation D promulgated thereunder and without registration under
any state securities laws. Subscriber understands that a legend may be affixed
to each certificate evidencing any of the Securities to the effect that the
Securities have not been registered under the Securities Act or any applicable
state securities laws and setting forth or referring to the restrictions on
transferability and sale thereof.

 



 

 

 

2.6              Subscriber is purchasing the Units for its own account for
investment purposes only and not with a view to or for sale in connection with,
or for purposes of, any “distribution” thereof within the meaning of Section
2(11) of the Securities Act.

 

2.7              Subscriber understands that the Company reserves the right to
reject or limit any subscription in its sole discretion and, subject to any
minimum offering requirements, to hold one or more closings of the Offering at
any time. Subscriber further understands that the Company shall not have any
obligation to sell any Units in any jurisdiction in which the sale of Units
would constitute a violation of the securities, “blue sky” or other similar laws
of such jurisdiction.

 

2.8              Subscriber’s address set forth on the signature page hereto is
its principal residence if Subscriber is an individual or its principal business
address if Subscriber is a corporation or other entity.

 

2.9              Subscriber is not subscribing for the Units as a result of any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
presented at any seminar or general meeting.

 

2.10          Subscriber has all requisite legal and other power and authority
to execute and deliver this Subscription Agreement and to carry out and perform
Subscriber’s obligations hereunder. This Subscription Agreement constitutes a
valid and legally binding obligation of Subscriber, enforceable in accordance
with its terms, subject to laws of general application relating to bankruptcy,
insolvency and the relief of debtors and rules of law governing specific
performance, injunctive relief or other general principals of equity, whether
such enforcement is considered in a proceeding in equity or law. The funds
provided for this investment are either separate property of Subscriber,
community property over which Subscriber has the right of control or are
otherwise funds as to which Subscriber has the sole right of management.

 

2.11          The execution, delivery and performance of this Subscription
Agreement by Subscriber will not result in any violation of, or conflict with,
or constitute a default under, any of Subscriber’s articles of incorporation or
by-laws, if applicable, or any agreement to which Subscriber is a party or by
which it is bound, nor result in the creation of any mortgage, pledge, lien,
encumbrance or charge against any of the assets or properties of Subscriber or
on the Securities.

 

2.12          No consent from any other person is required in order for
Subscriber to execute this Agreement and perform its obligations hereunder, or
such consent has been obtained and a copy has been provided to the Company.

 

2.13          Subscriber understands that the Company intends to pay
compensation in connection with the sale of the Units to the extent permitted by
law.

 

2.14          Subscriber has kept confidential the existence of the Offering and
the information contained therein or made available in connection with any
further investigation of the Company.

 



 

 

 

2.15          Subscriber’s representations and warranties contained in this
Subscription Agreement accompanying this Subscription Agreement do not contain
any untrue statement of a material fact. Subscriber understands that the Company
is relying upon the truth and accuracy of the representations, warranties and
agreements of Subscriber set forth herein in making its determination that the
Offering and sale of the Units is exempt from registration under the Securities
Act and state securities laws.

 

Section 3.                Representations, Warranties and Covenants of Company.
Company hereby represents, warrants and covenants to the Subscriber that:

 

3.1              Subsidiaries. All of the direct and indirect subsidiaries of
the Company are set forth in Attachment A. The Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary, and all of the issued and outstanding shares of capital stock of
each Subsidiary are validly issued and are fully paid, non-assessable and free
of preemptive and similar rights to subscribe for or purchase securities.

 

3.2               Organization and Qualification. The Company and each of the
Subsidiaries are entities duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation or default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. The Company
and the Subsidiaries are duly qualified to conduct business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
any document executed in accordance with this Subscription Agreement, (ii) a
material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any document executed in accordance to this Subscription
Agreement (any of (i), (ii) or (iii), a “Material Adverse Effect”) and no
Proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.

 

3.3              Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Subscription Agreement and each of the other documents in
association or accordance therefor and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement and each
of the other documents in accordance with this Subscription Agreement by the
Company and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, the Board of Directors
or the Company’s stockholders in connection herewith or therewith other than in
connection with any required approvals. This Subscription Agreement and each
other document executed in accordance with this Subscription Agreement has been
(or upon delivery will have been) duly executed by the Company and, when
delivered in accordance with the terms hereof and thereof, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, subject to the required approvals and except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 



 

 

 

3.4              No Conflicts. The execution, delivery and performance by the
Company of this Subscription Agreement and the other documents executed in
accordance with this Subscription Agreement and the issuance and sale of the
Securities and the consummation by it of the transactions contemplated hereby
and thereby do not and will not: (i) conflict with or violate any provision of
the Company’s or any Subsidiary’s certificate or articles of incorporation,
bylaws or other organizational or charter documents, (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the required approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.

 

3.5              Filings, Consents and Approvals. The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than: (i) the review of The NASDAQ Stock Market for the issuance and sale
of the Securities and the listing of the Conversion Shares and Warrant Shares
for trading thereon in the time and manner required thereby; (ii) the filings
required pursuant to the rules of the Securities and Exchange Commission; (iii) 
notice to and the consent of the Company’s Board of Directors (collectively, the
“Required Approvals”).

 

3.6              Issuance of the Securities. The Common Stock Shares and the
Warrants are duly authorized and, when issued and paid for in accordance with
the applicable documents executed in accordance with this Subscription
Agreement, the Common Stock Shares and the Warrants will constitute legal, valid
and binding obligations of the Company. The Underlying Shares, when issued in
accordance with the terms of the Transaction Documents, will be validly issued,
fully paid and nonassessable, free and clear of all Liens imposed by the Company
other than restrictions on transfer provided for in the Transaction Documents.

 



 

 

 

3.7                                         SEC Reports; Financial Statements.
The Company has filed annual and quarterly reports under the Exchange Act, and
has publicly disclosed financial reports of the Company for fiscal year 2013 and
all prior years required to be disclosed (the “SEC Reports”). All updated and/or
restated SEC Reports complied in all material respects with the requirements of
the Securities Act and the Exchange Act, as applicable, and none of the SEC
Reports, when restated, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, except as relates to the financial
information and internal controls contained therein.

 

3.8                                         Material Changes; Undisclosed
Events, Liabilities or Developments. Since the date of the latest audited
financial statements included within the SEC Reports, except as specifically
disclosed in a subsequent SEC Report filed prior to the date hereof: (i) there
has been no event, occurrence or development that has had or that could
reasonably be expected to result in a Material Adverse Effect, (ii) the Company
has not incurred any liabilities (contingent or otherwise) other than (A) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP or disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing Company equity compensation
plans. The Company does not have pending before the Commission any request for
confidential treatment of information.

 

3.9                                         Litigation. Except as disclosed in
Attachment B, there are no actions, suits, inquiries, notices of violation,
proceedings or investigations pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”). Except as disclosed in Attachment B,
neither the Company nor any Subsidiary, director or officer thereof, is or has
been the subject of any Action involving a claim of violation of or liability
under federal or state securities laws or a claim of breach of fiduciary duty.

 

3.10                                     Labor Relations. No labor dispute
exists or, to the knowledge of the Company, is imminent with respect to any of
the employees of the Company, which could reasonably be expected to result in a
Material Adverse Effect. The Company and its Subsidiaries believe that their
relationships with their employees are good. To the knowledge of the Company, no
executive officer of the Company or any Subsidiary, is, or is now expected to
be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters. The Company and its
Subsidiaries are in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 



 

 

 

3.11                                     Compliance. Except as disclosed in
Attachment B, neither the Company nor any Subsidiary: (i) is in default under or
in violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received notice of a
claim that it is in default under or that it is in violation of, any indenture,
loan or credit agreement or any other agreement or instrument to which it is a
party or by which it or any of its properties is bound (whether or not such
default or violation has been waived), (ii) is in violation of any judgment,
decree or order of any court, arbitrator or other governmental authority or
(iii) is or has been in violation of any statute, rule, ordinance or regulation
of any governmental authority, including without limitation all foreign,
federal, state and local laws relating to taxes, environmental protection,
occupational health and safety, product quality and safety and employment and
labor matters, except in each case as could not have or reasonably be expected
to result in a Material Adverse Effect.

 

3.12                                     Regulatory Permits. The Company and the
Subsidiaries possess all certificates, authorizations and permits issued by the
appropriate federal, state, local or foreign regulatory authorities necessary to
conduct their respective businesses as described in the SEC Reports, except
where the failure to possess such permits could not reasonably be expected to
result in a Material Adverse Effect (“Material Permits”), and neither the
Company nor any Subsidiary has received any notice of proceedings relating to
the revocation or modification of any Material Permit.

 

3.13                                     Intellectual Property. The Company and
the Subsidiaries have, or have rights to use, all patents, patent applications,
trademarks, trademark applications, service marks, trade names, trade secrets,
inventions, copyrights, licenses and other intellectual property rights and
similar rights as described in the SEC Reports as necessary or required for use
in connection with their respective businesses and which the failure to have
could have a Material Adverse Effect (collectively, the “Intellectual Property
Rights”). None of, and neither the Company nor any Subsidiary has received a
notice (written or otherwise) that any of, the Intellectual Property Rights has
expired, terminated or been abandoned, or is expected to expire or terminate or
be abandoned, within two (2) years from the date of this Agreement. Neither the
Company nor any Subsidiary has received, since the date of the latest audited
financial statements included within the SEC Reports, a written notice of a
claim or otherwise has any knowledge that the Intellectual Property Rights
violate or infringe upon the rights of any Person, except as could not have or
reasonably be expected to not have a Material Adverse Effect. To the knowledge
of the Company, all such Intellectual Property Rights are enforceable and there
is no existing infringement by another Person of any of the Intellectual
Property Rights. The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
intellectual properties, except where failure to do so could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

3.14                                     Insurance. The Company and the
Subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as are prudent and customary
in the businesses in which the Company and the Subsidiaries are engaged,
including, but not limited to, directors and officers insurance coverage.
Neither the Company nor any Subsidiary has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.

 



 

 

 

3.15                                     Transactions With Affiliates and
Employees. Except as set forth in the SEC Reports, none of the officers or
directors of the Company or any Subsidiary and, to the knowledge of the Company,
none of the employees of the Company or any Subsidiary is presently a party to
any transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from providing for the borrowing of
money from or lending of money to, or otherwise requiring payments to or from
any officer, director or such employee or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee, stockholder, member or partner, in
each case in excess of $120,000 other than for: (i) payment of salary or
consulting fees for services rendered, (ii) reimbursement for expenses incurred
on behalf of the Company and (iii) other employee benefits, including stock
option agreements under any stock option plan of the Company.

 

3.16                                     Sarbanes-Oxley; Internal Accounting
Controls. The Company and the Subsidiaries are in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the Commission thereunder that are effective as of the date hereof and as of
the Closing Date, except for requirements related to the Company’s financial
information and internal controls. The Company and the Subsidiaries are required
to maintain a system of internal accounting controls sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and
(iv) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences. The Company and the Subsidiaries have established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
15d-15(e)) for the Company and the Subsidiaries and designed such disclosure
controls and procedures to ensure that information required to be disclosed by
the Company in the reports it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms. The Company’s certifying officers have
evaluated the effectiveness of the disclosure controls and procedures of the
Company and the Subsidiaries as of the end of the period covered by the most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.

 

3.17                                     Certain Fees. Except for a fee to
Palladium Capital Advisors, LLC no brokerage or finder’s fees or commissions are
or will be payable by the Company or any Subsidiaries to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
Person with respect to the transactions contemplated by the Transaction
Documents. The Purchasers shall have no obligation with respect to any fees or
with respect to any claims made by or on behalf of other Persons for fees of a
type contemplated in this Section that may be due in connection with the
transactions contemplated by the Transaction Documents.

 



 

 

 

3.18                                     Private Placement. Assuming the
accuracy of the Subscriber’s representations and warranties set forth in
Section 2, no registration under the Securities Act is required for the offer
and sale of the Securities by the Company to the Purchasers as contemplated
hereby. The issuance and sale of the Securities hereunder does not contravene
the rules and regulations of The NASDAQ Stock Market.

 

3.19                                     Listing and Maintenance Requirements.
The Common Stock is registered pursuant to Section 12(b) or 12(g) of the
Exchange Act, and the Company has taken no action designed to, or which to its
knowledge is likely to have the effect of, terminating the registration of the
Common Stock under the Exchange Act nor has the Company received any
notification that the Commission is contemplating terminating such registration.
Except as disclosed in the SEC Reports, the Company has not, in the 12 months
preceding the date hereof, received notice from any Trading Market on which the
Common Stock is or has been listed or quoted to the effect that the Company is
not in compliance with the listing or maintenance requirements of such Trading
Market.

 

3.20                                     Application of Takeover Protections.
The Company and the Board of Directors have taken all necessary action, if any,
in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company’s certificate of
incorporation (or similar charter documents) or the laws of its state of
incorporation that is or could become applicable to the Purchasers as a result
of the Purchasers and the Company fulfilling their obligations or exercising
their rights under the documents executed in accordance with this Subscription
Agreement, including without limitation as a result of the Company’s issuance of
the Securities and the Purchasers’ ownership of the Securities.

 

3.21                                     Disclosure. Except with respect to the
material terms and conditions of the transactions contemplated by this
Subscription Agreement, the Company confirms that neither it nor any other
Person acting on its behalf has provided any of the Purchasers or their agents
or counsel with any information that it believes constitutes or might constitute
material, non-public information. The Company understands and confirms that the
Purchasers will rely on the foregoing representation in effecting transactions
in securities of the Company. The disclosures furnished by or on behalf of the
Company to the Purchasers regarding the Company and its Subsidiaries, their
respective businesses and the transactions contemplated hereby do not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The press releases
disseminated by the Company during the twelve months preceding the date of this
Agreement taken as a whole do not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made and when made, not misleading. The Company acknowledges and
agrees that no Purchaser makes or has made any representations or warranties
with respect to the transactions contemplated hereby other than those
specifically set forth herein.

 



 

 

 

3.22                                     Tax Status. Except for matters that
would not, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect, the Company and its Subsidiaries each
(i) has made or filed all United States federal, state and local income and all
foreign income and franchise tax returns, reports and declarations required by
any jurisdiction to which it is subject, (ii) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations and (iii) has set
aside on its books provision reasonably adequate for the payment of all material
taxes for periods subsequent to the periods to which such returns, reports or
declarations apply. There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the officers of the
Company or of any Subsidiary know of no basis for any such claim.

 

3.23                                     No General Solicitation. Neither the
Company nor any person acting on behalf of the Company has offered or sold any
of the Securities by any form of general solicitation or general advertising.
The Company has offered the Securities for sale only to the Purchasers and
certain other “accredited investors” within the meaning of Rule 501 under the
Securities Act.

 

3.24                                     Foreign Corrupt Practices. Neither the
Company nor any Subsidiary, nor to the knowledge of the Company or any
Subsidiary, any agent or other person acting on behalf of the Company or any
Subsidiary, has: (i) directly or indirectly, used any funds for material
unlawful contributions, gifts, entertainment or other unlawful expenses related
to foreign or domestic political activity, (ii) made any material unlawful
payment to foreign or domestic government officials or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any political contribution made by the Company or any Subsidiary
(or made by any person acting on its behalf of which the Company is aware) which
is in violation of law or (iv) violated in any material respect any provision of
FCPA.

 

3.25                                     Accountants. The Company’s accounting
firm is Marcum, LLP. To the knowledge and belief of the Company, such accounting
firm: (i) is a registered public accounting firm as required by the Exchange Act
and (ii) shall express its opinion with respect to the financial statements to
be included in the Company’s Annual Report for the fiscal years ending December
31, 2012 and December 31, 2013.

 

3.26                                     No Disagreements with Accountants and
Lawyers. There are no disagreements of any kind presently existing, or
reasonably anticipated by the Company to arise, between the Company and the
accountants and lawyers formerly or presently employed by the Company.

 

3.27                                     Acknowledgment Regarding Subscribers’
Purchase of Securities. The Company acknowledges and agrees that each of the
Subscribers is acting solely in the capacity of an arm’s length purchaser with
respect to this Subscription Agreement and the transactions contemplated
thereby. The Company further acknowledges that no Subscriber is acting as a
financial advisor or fiduciary of the Company (or in any similar capacity) with
respect to this Subscription Agreement and the transactions contemplated thereby
and any advice given by any Purchaser or any of their respective representatives
or agents in connection with this Subscription Agreement and the transactions
contemplated thereby is merely incidental to the Subscribers’ purchase of the
Securities. The Company further represents to each Subscriber that the Company’s
decision to enter into this Subscription Agreement and has been based solely on
the independent evaluation of the transactions contemplated hereby by the
Company and its representatives.

 



 

 

 

3.28                                     Regulation M Compliance. The Company
has not, and to its knowledge no one acting on its behalf has, (i) taken,
directly or indirectly, any action designed to cause or to result in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of any of the Securities, (ii) sold, bid for,
purchased, or paid any compensation for soliciting purchases of, any of the
Securities, or (iii) paid or agreed to pay to any person any compensation for
soliciting another to purchase any other securities of the Company, other than,
in the case of clauses (ii) and (iii), compensation paid to Palladium Capital
Advisors, LLC in connection with the placement of the Securities.

 

3.29                                     Office of Foreign Assets Control.
Neither the Company nor any Subsidiary nor, to the Company’s knowledge, any
director, officer, agent, employee or affiliate of the Company or any Subsidiary
is currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”).

 

3.30                                     Money Laundering. The operations of the
Company and its Subsidiaries are and have been conducted at all times in
compliance with applicable financial record-keeping and reporting requirements
of the Currency and Foreign Transactions Reporting Act of 1970, as amended,
applicable money laundering statutes and applicable rules and regulations
thereunder (collectively, the “Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any Subsidiary with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company or any
Subsidiary, threatened.

 

Section 4.                Miscellaneous.

 

4.1              Any notice or other communication required, permitted or
provided for hereunder (each, a “Notice”) shall be effective as between the
parties only if given in writing and sent by (a) personal delivery, (b)
registered or certified mail (return receipt requested); or (c) express delivery
service, to the Company at 11220 Elm Lane, Suite 203, Charlotte, NC 28277, and
to the Subscriber at his address indicated on the signature page of this
Subscription Agreement. Notice shall be deemed to have been duly given and
received (i) if personally delivered, on the date of such delivery, (ii) if
mailed, on the date set forth on the return receipt, or (iii) if delivered by
express delivery, on the date of such delivery (as evidenced by the receipt
provided to the express delivery service). If Notice cannot be delivered because
of a changed address of which no Notice was given, or the refusal to accept
delivery, the Notice shall be deemed received on the date it is sent (as
evidenced by the affidavit of the sender).

 

4.2              This Subscription Agreement shall be binding upon and inure to
the benefit of the parties hereto and to their respective heirs, legal
representatives, successors and assigns. This Subscription Agreement sets forth
the entire agreement and understanding between the parties as to the subject
matter hereof and merges and supersedes all prior discussions, agreements and
understandings of any and every nature among them.

 



 

 

 

4.3              Notwithstanding the place where this Subscription Agreement may
be executed by any of the parties hereto, the Company and Subscriber hereby: (a)
agree that all questions concerning the construction, validity, enforcement and
interpretation of this Subscription Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of Delaware,
without regard to the principles of conflicts of law thereof, and (b) all legal
proceedings concerning the interpretation, enforcement and defense of this
Subscription Agreement shall be commenced in the Courts of the State of Delaware
or the courts of the United States of America and appellate courts from any
thereof (the “Courts”), (c) irrevocably submit to the exclusive jurisdiction of
the Courts for the adjudication of any dispute hereunder (including with respect
to the enforcement of this Subscription Agreement); (d) irrevocably waive and
agree not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any of such Courts, or that such suit,
action or proceeding is improper; (e) irrevocably waive personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to the other at the address in
effect for notices to it under this Subscription Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof (nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law); and (f) irrevocably waive, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Subscription
Agreement or the transactions contemplated hereby.

 

4.4              This Subscription Agreement may be executed in counterparts.
Upon the execution and delivery of this Subscription Agreement by the
Subscriber, this Subscription Agreement shall become a binding obligation of the
Subscriber with respect to the purchase of Units as herein provided; subject,
however, to the right hereby reserved to the Company to enter into the same
agreements with other subscribers and to add and/or to delete other persons as
subscribers.

 

4.5              If any provision of this Subscription Agreement is declared by
a court of competent jurisdiction to be in any way invalid, illegal or
unenforceable, the balance of this Subscription Agreement shall remain in
effect, and if any provision is inapplicable to any person or circumstance, it
shall nevertheless remain applicable to all other persons and circumstances.

 

4.6              No term or provision contained herein may be modified, amended
or waived except by written agreement or consent signed by the party or parties
to be bound thereby. It is agreed that a waiver by either party of a breach of
any provision of this Subscription Agreement shall not operate, or be construed,
as a waiver of any subsequent breach by that same party.

 

4.7              The parties agree to execute and deliver all such further
documents, agreements and instruments and take such other and further action as
may be necessary or appropriate to carry out the purposes and intent of this
Subscription Agreement.

 

4.8              The obligations of each Investor under any transaction document
are several and not joint with the obligations of any other Investor, and no
Investor shall be responsible in any way for the performance of the obligations
of any other Investor under any transaction document. The decision of each
Investor to purchase Shares pursuant to the transaction documents has been made
by such Investor independently of any other Investor. Nothing contained herein
or in any transaction document, and no action taken by any Investor pursuant
thereto, shall be deemed to constitute the Investors as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
transaction documents. Each Investor acknowledges that no other Investor has
acted as agent for such Investor in connection with making its investment
hereunder and that no Investor will be acting as agent of such Investor in
connection with monitoring its investment in the Shares or enforcing its rights
under the transaction documents. Each Investor shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other transaction documents,
and it shall not be necessary for any other Investor to be joined as an
additional party in any proceeding for such purpose. The Company acknowledges
that each of the Investors has been provided with the same transaction documents
for the purpose of closing a transaction with multiple Investors and not because
it was required or requested to do so by any Investor. If Subscriber is a
corporation, limited liability company, partnership, trust or two or more
individuals purchasing jointly, Subscriber shall follow the specific
instructions for the Certificate of Corporate, Limited Liability Company,
Partnership, Trust and Joint Purchases at Page 9 hereof.

 



 

 

 

4.9              Subscriber acknowledges that the subscription made hereby is
not binding upon the Company until the Company accepts it. The Company has the
right to accept or reject this subscription in whole or in part in its sole and
absolute discretion. If this subscription is rejected in whole, the Company
shall return the Purchase Price to Subscriber, without interest, and the Company
and Subscriber shall have no further obligation to each other by reason of this
Subscription Agreement or the subscription made hereby. In the event of a
partial rejection of this subscription, a proportionate amount of the Purchase
Price will be returned to Subscriber, without interest.

 

4.10          The Company stock is subject to a nineteen and nine tenths percent
(19.9%) beneficial ownership limitation; any ownership by one individual
investor of more than nineteen and nine tenths percent (19.9%) of the Company
stock requires approval by the Company’s shareholders. Additionally, the Company
is subject to a nineteen and nine tenths percent (19.9%) issuance limitation for
the 150,000 warrant issuance and 150,000 share issuance both referred to herein.
Any issuance of Company common stock from this particular transaction above
nineteen and nine tenths percent (19.9%) of the total outstanding shares as of
November 3, 2013 requires Shareholder approval. The Company intends to seek
required Shareholder approval if necessary.

 

4.11          Final closing subject to review by The NASDAQ Stock Market.

 

[Remainder of Page Intentionally Blank, Signature Blank, Signature Page Follows]

 

 

 

 

 

 

 

 

 



 

 

 

SIGNATURE PAGE FOR INDIVIDUAL INVESTOR

 

IN WITNESS WHEREOF, this Subscription Agreement has been executed by Subscriber
and by the Company on the respective dates set forth below.

 

 

 





                Signature   Signature (If Units Purchased Jointly)              
  Name:   Name         Please Print                 Address   Address          
                            Telephone #   Telephone #                 Fax #  
Fax #                 Email:   Email:                 Social Security #   Social
Security #                 Date:   Date:





 

Number of Units Subscribed For: ______________________________________

 

Purchase Price: __________________________

 

Form of joint ownership of Units (if applicable): o JTTEN o JTWROS o JTTIC

 

Exact Name in Which Securities are to be Registered:
_________________________________

 

Subscription Accepted:

 

CHANTICLEER HOLDINGS, INC.

 

 

By: ___________________________

Name: _________________________

Title: __________________________

 

Date: _________________________




 

 

 

SIGNATURE PAGE FOR PARTNERSHIP, CORPORATION,
LIMITED LIABILITY COMPANY OR TRUST

 

IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement on
the date set forth below.

 

 

 



      Name of partnership, corporation, limited liability     company or trust  
        By:   Federal Tax ID Number       Name:           Title:   State of
Organization       Address:                       Telephone:           Fax:    
      Email:           Date:                 Number of Units Subscribed For:    



 



Purchase Price: __________________________

 

Exact Name in Which Securities are to be Registered:
_________________________________

 

Subscription Accepted:

 

CHANTICLEER HOLDINGS, INC.

 

 

By: ___________________________

Name: _________________________

Title: __________________________

 

Date: _________________________

 



 

 

 

SPECIAL SUBSCRIPTION INSTRUCTIONS FOR CORPORATE, PARTNERSHIP, LIMITED LIABILITY
COMPANY, TRUST AND JOINT PURCHASERS

 

If Subscriber is a corporation, partnership, limited liability company, trust,
or other entity or joint purchaser, the following additional instructions must
be followed. INFORMATION ADDITIONAL TO THAT REQUESTED BELOW MAY ALSO BE REQUIRED
BY THE COMPANY IN SOME CASES.

 

1.           Certificate. Subscriber must date and sign the Certificate below,
and, if requested by the Company, Subscriber may also be required to provide a
copy of (a) the corporation’s articles of incorporation, bylaws and authorizing
resolution, (b) the partnership agreement, (c) the limited liability company’s
certificate of formation or articles of organization, as applicable, and limited
liability company agreement, operating agreement or similar agreement governing
the rights and obligations of the members of the limited liability company, or
(d) the trust agreement, as applicable.

 

2.           Subscription Agreement.

 

(a) Corporations. An authorized officer of the corporation must date, sign, and
complete the Subscription Agreement with information concerning the corporation.
The officer should print the name of the corporation above his signature, and
print his name and office below his signature.

 

(b) Partnerships. An authorized partner must date, sign, and complete the
Subscription Agreement with information concerning the partnership. The partner
should print the name of the partnership above his signature, and print his name
and the words “general partner” below his signature.

 

(c) Limited Liability Companies. An authorized member or manager must date,
sign, and complete the Subscription Agreement with information concerning the
limited liability company. The member or manager should print the name of the
limited liability company above his signature, and print his name and the word
“member” or “manager” below his signature.

 

(d) Trusts. In the case of a trust, the authorized trustee should date, sign,
and complete the Subscription Agreement with information concerning the trust.
The trustee should print the name of the trust above his signature, and print
his name and the word “trustee” below his signature. In addition, an authorized
trustee should also provide information requested in the Subscription Agreement
as it pertains to him as an individual.

 

(e) Joint Ownership. In all cases, each individual must date, sign, and complete
the Subscription Agreement. Joint investors must state if they are purchasing
the Shares as joint tenants with the right of survivorship, tenants in common,
or community property, and each must execute the Subscription Agreement
signature page.

 



 

 

 

CERTIFICATE FOR CORPORATE, PARTNERSHIP,

LIMITED LIABILITY COMPANY, TRUST, AND JOINT SUBSCRIBERS

 

If Subscriber is a corporation, partnership, limited liability company, trust,
joint purchaser, or other entity, an authorized officer, partner, member,
manager or trustee must complete, date and sign this Certificate.

 

 

 

CERTIFICATE

 

I hereby certify that:

 

1. Subscriber has been duly formed is validly and existing and has full power
and authority to purchase the Units and make an investment in Chanticleer
Holdings, Inc.

 

 

2. The Subscription Agreement has been duly and validly authorized, executed,
and delivered by Subscriber and constitutes the valid, binding, and enforceable
obligation of Subscriber.

 

 

Date:        

Name of corporation, partnership, limited liability company, trust or joint
purchases

(please print)

            Signature and title of authorized officer, partner, member, manager,
trustee, or joint purchaser





 



 

 

 

ACCREDITED INVESTOR PROSPECTIVE PARTICIPANT QUESTIONNAIRE

 

_______________________

 

 

**ALL INFORMATION WILL BE HELD IN STRICTEST CONFIDENCE**

 

INSTRUCTIONS TO THE PROSPECTIVE INVESTOR: This Questionnaire is being sent to
each prospective participant that has indicated an interest in purchasing Units
of Chanticleer Holdings, Inc. (the “Company”). The purpose of this Questionnaire
is to assure the Company that each prospective subscriber to its Units
(“Subscriber”) will meet the standards imposed by Regulation D, promulgated
under the Securities Act of 1933, as amended, the National Securities Markets
Improvement Act of 1966, similar exemptions provided by the applicable state
securities laws and regulations promulgated there under (the “Securities Laws”).
Since the Units will not be registered, each subscriber must complete the
following Questionnaire.

 

The information provided will be used to determine whether the prospective
purchaser’s Subscription Agreement to purchase Units will be accepted by the
Company in light of the requirements of Securities Laws. In subscribing for
Units and furnishing the information requested in this Questionnaire, the
Subscriber understands that the Company will rely on the information provided
herein for purposes of such determinations. The Subscriber understands that a
false representation may constitute a violation of law and that any person who
suffers damage as a result of a false representation may have a claim against
the Subscriber for damages.

 

The information provided herein by Subscribers will be kept confidential.
However, by signing this Questionnaire, the Subscriber agrees that the Company
may present the completed document to such parties as it deems appropriate if
called upon to establish the availability under any Securities Laws.

 

In accordance with the foregoing, the following representations are hereby made
and the following information is furnished by the undersigned subscriber.

 

PART A. GENERAL INFORMATION

 



 

NAME(S) OF PROSPECTIVE SUBSCRIBER:             Social Security Number or Tax
I.D. No.:  



 



 

 

 

PART B. INVESTOR INFORMATION

 

 1. If the prospective Participant is an individual:

 

(a)Do you have an individual net worth, or joint net worth with your spouse
(including home, automobiles and furnishings) in excess of $1,000,000?

 

Yes _______ No _______

 

(b)(i) Did you have individual income in excess of $200,000 in each of the two
most recent years or joint income with your spouse in excess of $300,000 for
each of those years?

 

Yes _______ No _______

 

(ii) Do you anticipate for this tax year having individual income in excess of
$200,000, or joint income with your spouse in excess of $300,000?

 

Yes _______ No _______

 

 2. If the prospective Participant is a corporation, partnership, limited
    liability company, trust or other entity:

 

(a)Is the entity an accredited investor within the meaning of Regulation D of
the Securities Act?

 

Yes _______ No _______

 

(b)Does the entity, by reason of its own, or of its management’s business or
financial experience, have the capacity to protect its own interests in
connection with an investment in the Units?

 

Yes _______ No _______

 

(c)Does the entity have substantial experience in evaluating and investing in
private placement transactions of securities in entities similar to the Company
so that it is capable of evaluating the merits and risks of its investment in
the Units?

 

Yes _______ No _______

 

 3. Have you purchased the Units for investment purposes and not with a view
    toward resale or distribution, and will, prior to any sale or attempted sale
    of any of the Units, comply with all requirements of the state and federal
    securities acts?



 

Yes _______ No _______

 



 

 

 

 4. Do you understand that Units cannot be readily sold because there will be no
    public market for them, that the Units are not suitable for any investor
    unless he or she has available personal liquid assets to provide for
    financial contingencies and that a condition to any sale would be the
    registration of such interests or the availability of an exception to such
    registration requirements?



Yes _______ No _______

 

 5. Is your principal investment objective to secure an economic profit,
    determined without regard to any tax benefits which you may receive?



Yes _______ No _______

 

 6. Do you understand that the Units encompass substantial risks?



Yes _______ No _______

 

 7. Do you acknowledge that no independent due diligence has been undertaken
    except for that performed by yourself and your purchaser representative, if
    applicable?



Yes _______ No _______

 

 8. Do you understand that no attorney-client relationship has arisen in
    connection with this offering between any prospective Subscriber and counsel
    to the Company or between any prospective Subscriber and counsel to any
    other Investor?



Yes _______ No _______

 

9. (a) Do you plan to use a “Purchaser Representative” to assist you in
analyzing this investment?

 

Yes _______ No _______

 

If “Yes”, please provide Purchaser Representative’s name and address:

 

 



   

 



    (b) If “No”, do you have such knowledge and experience in financial and
business matters that you are capable of evaluating the merits and risks of this
investment?

 

Yes _______ No _______

 



 

 

 

I REPRESENT THAT THE ABOVE INFORMATION IS CORRECT. I HEREBY AUTHORIZE THE
COMPANY TO VERIFY SUCH INFORMATION WITH MY ATTORNEY, BANKER, ACCOUNTANT OR OTHER
ADVISORS(S).

 

 

 

Date:        

Subscriber’s Signature

            Subscriber’s Signature

 



 

 

  

ATTACHMENT A

 

LIST OF SUBSIDIARIES OF CHANTICLEER HOLDINGS, INC.

 

Name   Jurisdiction of Incorporation       Chanticleer Advisors, LLC   Nevada,
U.S.A.       Avenel Ventures, LLC   Nevada, U.S.A.       Avenel Financial
Services, LLC   Nevada, USA      

Chanticleer Investment Partners, LLC





 

North Carolina, USA





      American Roadside Burgers, Inc   Delaware, USA       Crown Restaurants
Kft.   Hungary       Chanticleer Holdings Limited   Jersey       DineOut SA Ltd.
  England       Hooters UK (Nottingham) Ltd   England      



Chanticleer Holdings Australia Pty, Ltd.



Australia

      Dimaflo (Pty.) Ltd.   South Africa       Tundraspex (Pty.) Ltd.   South
Africa       Civisign (Pty.) Ltd.   South Africa       Diamlogix (Pty.) Ltd.  
South Africa       Chanticleer and Shaw Foods (Pty.) Ltd.   South Africa      

Kiarabrite (Pty.) Ltd.

 

Pulse Time Trade (Pty) Ltd t/a Hooters Pretoria

 

 

South Africa

 

South Africa

 

 



 

 

 

ATTACHMENT B

 

On October 12, 2012, Francis Howard (“Howard”), individually and on behalf of
all others similarly situated, filed a lawsuit against Chanticleer Holdings,
Inc. (the “Company”), Michael D. Pruitt, Eric S. Lederer, Michael Carroll, Paul
I. Moskowitz, Keith Johnson (The “Individual Defendants”), Merriman Capital,
Inc., Dawson James Securities, Inc. (The “Underwriter Defendants”), and Creason
& Associates P.L.L.C. (The “Auditor Defendant”), in the U.S. District Court for
the Southern District of Florida.  The class action lawsuit alleges violations
of Section 11 of the Securities Act against all Defendants, violations of
Section 12(a)(2) of the Securities Act against only the Underwriter Defendants,
and violations of Section 15 against the Individual Defendants.  Howard seeks
unspecified damages, reasonable costs and expenses incurred in this action, and
such other and further relief as the Court deems just and proper.  On October
31st, 2012, the Company and the Individual Defendants retained Stanley Wakshlag
at Kenny Nachwalter, P.A. to represent them in this litigation. On December
12th, 2012, Howard filed a Motion to Appoint himself Lead Plaintiff and to
Approve his selection of The Rosen Law Firm, P.A. as his Counsel.  An Order
appointing Francis Howard and the Rosen Law Firm as lead Plaintiff and lead
Plaintiff’s Counsel was entered on January 4, 2013.   On February 19, 2013,
Plaintiff filed an Amended Complaint alleging similar claims to those previously
asserted.  On May 20, 2013, the Plaintiff filed a Notice of Voluntary Dismissal
without prejudice of Defendants Dawson James Securities, Inc. and Merriman
Capital, Inc. On September 17, 2013, Judge Cohn denied the Defendants’ Motions
to Dismiss and ordered that Defendants file Answers to Plaintiff’s Amended Class
Action Complaint by October 8, 2013, and that the trial be set for the two-week
period commencing May 12, 2014 at 9:00 a.m.  The Company and Individual
Defendants filed an Answer to Plaintiff’s Amended Class Action Complaint on
October 7, 2013.  A Scheduling Order was entered on October 8, 2013 after a
Scheduling Conference was held, whereby a timeframe was set for Disclosures,
Mediation, Joinder of Parties and Amendment of Pleadings, Discovery, and
Pre-Trial Motions. The parties have made initial disclosures, and document
requests and interrogatories have been served. The Company has and will continue
to vigorously defend itself in this matter.

 

On March 26, 2013, our South African operations received Notice of Motion filed
in the Kwazulu-Natal High Court, Durban, Republic of South Africa, filed against
Rolalor (PTY) LTD (“Rolalor”) and Labyrinth Trading 18 (PTY) LTD (“Labyrinth”)
by Jennifer Catherine Mary Shaw (“Shaw”). Rolalor and Labyrinth were the
original entities formed to operate the Johannesburg and Durban locations,
respectively. On September 9, 2011, the assets and the then-disclosed
liabilities of these entities were transferred to Tundraspex (PTY) LTD
(“Tundraspex”) and Dimaflo (PTY) LTD (“Dimaflo”), respectively. The current
entities, Tundraspex and Dimaflo are not parties in the lawsuit. Shaw is
requesting that the Respondents, Rolalor and Labyrinth, be wound up in
satisfaction of an alleged debt owed in the total amount of R4,082,636.13
(approximately $442,189). The Company has and will continue to vigorously defend
itself in this matter.



On April 1, 2013, the Company received a subpoena from the Securities and
Exchange Commission seeking information regarding our South African entities’
previous accounting issues. The Company responded as required by the due date of
April 30, 2013 and intends to otherwise comply as required.

 



 

 

